FILED
                           NOT FOR PUBLICATION
                                                                              MAR 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBBIE RASOOLY,                                  No.   18-15101

              Plaintiff-Appellant,               D.C. No. 3:15-cv-04540-JD

 v.
                                                 MEMORANDUM*
GREGORY T. LONG, Executive Director
of the Federal Retirement Thrift
Investment Board; FEDERAL
RETIREMENT THRIFT INVESTMENT
BOARD,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                        Argued and Submitted July 19, 2019
                            San Francisco, California

Before: MURPHY,** PAEZ, and RAWLINSON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Appellant-Plaintiff Robbie Rasooly (Rasooly), a federal employee with a

Thrift Savings Plan (Savings Plan) retirement account, appeals the district court’s

order granting summary judgment in favor of Appellee-Defendant Federal

Retirement Thrift Investment Board (Board). Rasooly alleged that the Board

breached its fiduciary duty when it distributed funds from his Savings Plan account

to satisfy a child support order. “We review the district court’s grant of summary

judgment de novo, asking whether the moving party has met its burden to prove the

absence of genuine issues of material fact.” ABS Entm’t, Inc. v. CBS Corp., 908
F.3d 405, 413 (9th Cir. 2018), as amended (citation omitted).

      1. The district court correctly determined that the Board did not breach its

fiduciary duty when it disbursed funds from Rasooly’s Savings Plan account

pursuant to an order from the California Department of Child Support Services

(DCSS). The Board was required to garnish funds in Rasooly’s Savings Plan

account that were subject to “legal process for the enforcement of [his] legal

obligations to provide child support.” 5 U.S.C. § 8437(e)(3). “Legal process”

includes any “writ, order, summons, or other similar process in the nature of

garnishment . . . issued by . . . a court or an administrative agency of competent

jurisdiction in any State.” 42 U.S.C. § 659(i)(5)(A)(i).




                                          2
      As the district court concluded, the DCSS, including its disbursement unit, is

an administrative agency of competent jurisdiction in the State of California. See

id. Given that the distribution was made “pursuant to legal process regular on its

face,” the Board incurred no liability for complying with the DCSS order. 42

U.S.C. § 659(f).

      2. Because the record reflects that Rasooly had “an adequate opportunity to

provide the trial court with evidence and a memorandum of law,” Rasooly did not

suffer prejudice as a result of the district court deciding the summary judgment

motion without oral argument. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir.

1998) (“When a party has had an adequate opportunity to provide the trial court

with evidence and a memorandum of law, there is no prejudice in a refusal to grant

oral argument since any error can be rectified by an appeal of the summary

judgment.”) (citation and alterations omitted)1.

      AFFIRMED.




      1
          None of Rasooly’s other arguments have merit.
                                          3